Title: To James Madison from William Willis, 12 October 1802
From: Willis, William
To: Madison, James


					
						(Duplicate)
						Respected Sir
						Barcelona 12. Octb. 1802.
					
					Imediately after writing my Letter to you upon the Subject of the insolent Letter from Lewis I thought it best to sommons both Lewis & Baker, In order that they should appear together and to answer to the interrogations that I should put to them and, to commit Lewis for his insolent Letter,  Lewis remaind silent; but Baker returnd the following insulting reply,  I inclose you the sumons and answer, and having been before insulted by Baker in Prison and as he had before disobey’d two verbal summons, and as the cause of my not arresting him then, was on account of his being a Little unwell, I therefore applied to the Governor to have both of them arrested, and as Lewis conceald himself, I have thought best to Detain Baker in prison untill I can find Lewis, as I wish them both to be present at the interrogation of Each, which I conceive is highly interesting to the United States.  I am Sir with Respectfull Esteem Your Hble. Servt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
